UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7424


WILLIAM J. CLAYBROOKS,

                  Petitioner - Appellant,

             v.

BOBBY SHEARIN, Warden; THE ATTORNEY GENERAL OF THE STATE OF
MARYLAND,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:09-cv-00971-PJM)


Submitted:    November 23, 2009             Decided:   December 17, 2009


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William J. Claybrooks, Appellant Pro Se.    Edward John Kelley,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William      J.    Claybrooks        seeks   to     appeal       the   district

court’s order denying as untimely his 28 U.S.C. § 2254 (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                             See 28 U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue   absent      “a   substantial          showing      of    the        denial     of     a

constitutional      right.”           28    U.S.C.      § 2253(c)(2)          (2006).         A

prisoner     satisfies         this        standard      by     demonstrating              that

reasonable    jurists         would    find      that    any     assessment           of     the

constitutional      claims      by    the    district     court        is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We

have    independently         reviewed       the     record      and        conclude        that

Claybrooks has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                  We

dispense     with    oral      argument       because      the     facts        and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   DISMISSED



                                             2